 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIC STRATFORD,                                    Case No. 1:17-cv-00766-JDP

12                      Plaintiff,
                                                        ORDER DISCHARGING THE ORDER TO
13          v.                                          SHOW CAUSE
14                                                      ECF No. 21
     CALIFORNIA DEPARTMENT OF
15   CORRECTIONS AND REHABILITATION,
     et al.,                                            FINDINGS AND RECOMMENDATIONS
16                                                      THAT PLAINTIFF BE PERMITTED TO
                        Defendants.                     PROCEED ON COGNIZABLE CLAIM AND
17                                                      THAT NON-COGNIZABLE CLAIMS BE
                                                        DISMISSED WITHOUT PREJUDICE
18
                                                        ECF No. 17
19
                                                        ORDER THAT THIS CASE BE ASSIGNED
20                                                      TO A DISTRICT JUDGE
21

22          Plaintiff Eric Stratford is a former state prisoner proceeding without counsel in this civil

23   rights action brought under 42 U.S.C. § 1983. Plaintiff alleges that the defendants exposed him to

24   Valley Fever at Pleasant Valley State Prison in violation of the Eighth Amendment. On October

25   15, 2019, the court screened plaintiff’s first amended complaint, ECF No. 17, and found that it

26   stated an Eighth Amendment claim against defendant Schwarzenegger, but no other claims. That

27   order gave plaintiff a choice between voluntarily dismissing the defendants and standing by his

28
                                                       1
 1   complaint, subject to the involuntary dismissal of claims.1 Plaintiff did not initially respond to

 2   the court’s screening order but, on April 6, 2020, filed a short notice that did not agree to dismiss

 3   any defendants and argued that his case was meritorious. See ECF No. 22. In the interest of

 4   expeditious justice, the court will discharge the recent order to show cause and issue findings and

 5   recommendations to dismiss the non-cognizable claims. Much of the analysis below will track

 6   that of the court’s screening order.

 7   SCREENING AND PLEADING REQUIREMENTS

 8          A district court is required to screen a prisoner’s complaint seeking relief against a

 9   governmental entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify

10   any cognizable claims and dismiss any portion of a complaint that is frivolous or malicious, fails

11   to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who

12   is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

13          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

14   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

15   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

16   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

17   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

18   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

19   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

20   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what
21   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

22   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

23   (citations omitted).

24
     1
      Plaintiff’s initial complaint was screened in 2017, and plaintiff was put on notice of pleading
25   deficiencies that are similar to those that appear in his first amended complaint. See ECF No. 9 at
26   4 (“Plaintiff[‘s] complaint includes no facts indicating what he believes each Defendant
     personally did or failed to do to violate his rights.”). Because Stratford had already been notified
27   of the defects in his pleading and had an opportunity to amend, the court did not believe that the
     deficiencies would or could be cured by further amendment. See Franklin v. Murphy, 745 F.2d
28   1221, 1228 & n.9 (9th Cir. 1984).
                                                          2
 1          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 2   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

 3   appears beyond doubt that the plaintiff can prove no set of facts in support of her claim which

 4   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

 5   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

 6   THE COMPLAINT

 7          Plaintiff names eleven defendants: the CDCR; California Governor Jerry Brown;

 8   California Governor Arnold Schwarzenegger; Susan Hubbard, director of adult prisons; CDCR

 9   Secretary Matthew Cate; CDCR unit chief Tanya Rothchild; CDCR executive secretary Deborah

10   Hysen; CDCR medical officer Dwight Winslow; James A. Yates, warden of the Pleasant Valley

11   State Prison; and Dr. Felix Igbinosa, a medical officer at Pleasant Valley. ECF No. 17 at 3-4.

12   Plaintiff alleges that he contracted valley fever in December 2007 and has, as a result, suffered a

13   variety of injuries in violation the Eighth Amendment. Stratford alleges that valley fever spores

14   spread deep into his right lung and that he now suffers from pneumonia-like symptoms and

15   anxiety related to his condition. See id. at 11. Plaintiff seeks declaratory, injunctive, and

16   monetary relief. See id. at 22-23.

17   DISCUSSION

18          Threshold Requirements Under 42 U.S.C. § 1983

19          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

20   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To
21   state a claim under § 1983, a plaintiff must allege that a “person,” while acting under color of

22   state law, personally participated in the deprivation of a right secured by federal law. See Soo

23   Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). A defendant personally participates in a

24   deprivation “if he does an affirmative act, participates in another’s affirmative acts or omits to

25   perform an act which he is legally required to do that causes the deprivation of which complaint is

26   made.” Atayde v. Napa State Hosp., 255 F. Supp. 3d 978, 988 (E.D. Cal. 2017) (quoting Lacey v.
27   Maricopa County, 693 F.3d 896, 915 (9th Cir. 2012)). Vague and conclusory allegations of

28   personal involvement in an alleged deprivation do not suffice. Id.
                                                        3
 1             Plaintiff’s complaint does not adequately link the acts or omissions of most named

 2   defendants to the harm he suffered. Most of the defendants are either completely unmentioned or

 3   mentioned only in passing in Straford’s description of the events. Leaving defendants

 4   unmentioned—or mentioning them only glancingly to note that they “were aware, or should have

 5   been aware” of increased valley fever risks, see, for example, ECF No. 17 at 10 and 17—is

 6   insufficient to state a claim under 42 U.S.C. § 1983, see Hines v. Youseff, 914 F.3d 1218, 1228

 7   (9th Cir. 2019) (noting, in the context of valley fever claims under § 1983, that “inmates must

 8   show that each defendant personally played a role in violating the Constitution” (emphasis

 9   added)).2

10             Stratford’s complaint does satisfy the threshold requirements for one defendant: Governor

11   Schwarzenegger. Stratford’s complaint contains sufficiently detailed allegations of

12   Schwarzenegger’s acts and omissions such that they can be linked the deprivation of a right. And

13   several recent cases, while ultimately concluding that defendants were entitled to qualified

14   immunity, have proceeded on a similar threshold theory. See Hines, 914 F.3d 1218; Smith v.

15   Schwarzenegger, 137 F. Supp. 3d 1233 (E.D. Cal. 2015).

16             Eighth Amendment Deliberate Indifference
17             The Eighth Amendment’s prohibition against cruel and unusual punishment forbids

18       officials from wantonly exposing prisoners to certain objectively serious deprivations and safety

19       risks. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). To establish a violation of this right, a

20       prisoner must show that officials were “deliberately indifferent” to a serious safety threat.
21             Here, accepting plaintiff’s allegations as true, the court finds that he has stated an Eighth

22   Amendment deliberate indifference claim against Governor Schwarzenegger. Stratford alleges,

23   among other things, that Schwarzenegger received a 2005 informational briefing about the risks

24   of valley fever but failed to act on it, ECF No. 17 at 3-B; that Schwarzenegger proposed

25

26
     2
      In addition, the CDCR is not a “person” for the purposes of 42 U.S.C. § 1983 and is not
     amenable to suit. See Howlett v. Rose, 496 U.S. 356, 365 (1990); Coleman v. California Dep’t of
27   Corr. & Rehab., No. 06-2606, 2009 WL 648987, at *3 (C.D. Cal. Mar. 10, 2009) (“There is no
     dispute that the California Department of Corrections and Rehabilitation is a state agency. As
28   such, it is not amenable to suit under § 1983.”).
                                                       4
 1   constructing new dormitories at Pleasant Valley and stated that he was “not concerned” about the

 2   risk of valley fever there, id. at 3-D; and that Schwarzenegger acknowledged the much higher rate

 3   of infections at Pleasant Valley but failed to take steps to ameliorate it, id. at 3-A.

 4   FINDINGS AND RECOMMENDATIONS

 5            The court finds that plaintiff has stated an Eighth Amendment claim against defendant

 6   Schwarzenegger, but no other claims. The undersigned thus submits the following

 7   recommendations under 28 U.S.C. § 636(b)(l):

 8            1. Plaintiff states a cognizable Eighth Amendment claim against defendant

 9   Schwarzenegger.

10            2. Plaintiff’s remaining claims should be dismissed without prejudice.

11            The undersigned submits these findings and recommendations to the district judge under

12   28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Eastern District’s Local Rules. Within 14 days of

13   the service of these findings and recommendations, plaintiff may file written objections with the

14   court. Such a filing should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” The district judge will then review the findings and recommendations under

16   28 U.S.C. § 636(b)(1)(C).

17   ORDER

18            The clerk’s office shall assign this case to a district judge to review the findings and

19   recommendations above.

20
     IT IS SO ORDERED.
21

22
     Dated:      April 14, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          5
